Opinion by
Mr. Justice Mitchell,
This case grows out of the same transactions, and raises the same questions as Palmer v. Gilmore, 148 Pa. 48, and the evidence offered on the part of plaintiff was admissible for the reasons there given. The defence, or one of the defences of Gilmore to the note given by him to Rogers was that it never represented a real debt. The letter of Rogers to Taylor and the offer of the testimony of Mrs. Palmer tended to prove the contrary, and ground having been laid for the claim of fraudulent combination between Gilmore and Rogers to deprive plaintiff of the benefit of his attachment, the declarations, written or verbal, of either, in reference to the debt became competent evidence.
The plaintiff presented four points of which no notice was taken, and we cannot regard the charge as even in substance covering them, even if it were otherwise a fair and judicial presentation of the case. They were entitled to a definite answer either in affirmance or refusal.
Judgment reversed and venire de novo awarded.